Citation Nr: 0021917	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-44 51	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right femur, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran, A.W., J.P.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1971. 

This matter comes to the Board of Veterans of Appeals (Board) 
on appeal from an August 1993 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
residuals of a fractured right femur.  In November 1997, the 
Board remanded the claim to the RO for further development.  
By a May 1998 RO decision, the veteran's rating was increased 
from 10 to 30 percent.  In July 1999, the Board again 
remanded the claim to the RO for further action.  The case 
was returned to the Board in June 2000.


FINDING OF FACT

The veteran's service-connected right femur fracture is well-
healed; and he has a shortened right femur.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
fractured right femur have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5275 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1967 to 
December 1971.

In June 1971, during his active service, the veteran was 
involved in an automobile accident.  His injuries included a 
comminuted fracture of the right femur, fractures of the 
right and left acetabulum, and a torn medial meniscus of the 
right knee, among other things.  He was hospitalized and 
treatment included surgery on his right femur, namely an open 
reduction and an internal fixation, with an intramedullary 
nailing of the right femur.  His postoperative course was 
uneventful.

A February 1972 VA examination report shows that movement of 
the veteran's legs and hips was painful, and that he was 
using crutches intermittently.  X-ray studies of the right 
femur showed that there was a fracture of the proximal two 
thirds of the femur with an intramedullary pin and wire loop 
in place.  It was noted that the bony union was incomplete.  
The diagnosis was residuals of a fractured right femoral 
head.

By a February 1972 RO decision, the veteran was granted 
service connection for a fracture of the right femur and a 
torn right medial meniscus; and he was given a 100 percent 
pre-stabilization rating for his service-connected 
disabilities.  

The veteran underwent a VA examination in October 1972, and 
it was objectively noted that he had an enlargement (or 
swelling) of the soft tissue of the right hip area where a 
steel pin had been inserted, and it was recommended that he 
have such removed.  Additionally, X-ray studies of the right 
femur were noted as showing a fairly firm bony union.  The 
diagnosis was a fracture of the right femur, postoperative.

By a December 1972 RO rating decision, the veteran was 
assigned a 60 percent rating for residuals of a fractured 
right femur.

In February 1973, the veteran was hospitalized at a VA 
facility.  During the course of the hospitalization, he 
underwent surgery.  The fracture site was explored, found to 
be healed, and the intramedullary rod was removed.  During 
surgery, he did well; and his postoperative course was 
benign.  X-rays of the right femur showed a probable union at 
the fracture site. 

VA and private records, dated in 1976 and 1977, show that the 
veteran had a healed fracture near the junction of the 
proximal and middle third of the right femur with a wire loop 
embedded in the fracture site.  It was noted that his bony 
union was firm. 

By a May 1977 RO decision, the veteran's rating for residuals 
of a fractured right femur was reduced from 60 percent to 10 
percent from August 1, 1977.

By a June 1979 RO decision, service connection was granted 
for fractures of the right and left acetabula (or hips).

Generally, VA and private medical records, dated in the 
1980s, show that the veteran had an old healed fracture 
involving the right femur.  It was opined that the veteran 
had experienced excellent and solid healing. 

During a January 1992 VA compensation examination, the 
veteran reported that his right femur condition was 
asymptomatic. 

In March 1993, the veteran was awarded Social Security 
disability benefits based on a primary diagnosis of PTSD and 
a secondary diagnosis of an anxiety disorder.
 
In June 1993, the veteran underwent a VA examination and 
reported that his hips were stiff and painful, and getting 
worse every year.  He said he could not walk for more than 1/2 
of a mile and could not sit for extended periods.  On 
objective examination, he had a long scar over the lateral 
acetabulum of the right thigh at the site of the open 
reduction of the femur.  It was noted that the femur seemed 
to bow (a little bit) outward in the mid portion.  X-ray 
studies of the right femur, reflect that there was evidence 
of an old fracture in an advanced stage of healing, involving 
the middle third of the shaft of the femur, with a metallic 
wire fixation.  Following an examination, the diagnoses 
included status-post open reduction of a right femur 
fracture.  

At a January 1995 RO hearing, the veteran testified that he 
was experiencing hip pain. 

A February 1995 VA examination report, regarding the hip, 
reflects that the veteran reported having painful hips.  It 
was also noted he walked with a limp on the right side.  X-
ray studies of the right pelvis reflect that the veteran had 
an old fracture involving the proximal shaft of the femur, 
which was in an advanced stage of healing with cortical 
thickening and opaque wire sutures.  Following an 
examination, the diagnosis was status-post open reduction of 
a right femur fracture. 

An October 1996 VA X-ray study of the pelvis reflects that 
the veteran had degenerative changes and cystic benign 
changes in the head of the femora, bilaterally.

In a March 1997 statement, the veteran's former counselor 
indicated that the veteran was physically and mentally unable 
to work at any type of job.

At a May 1997 Board hearing, the veteran testified that his 
right femur was painful and swollen.  He said that his right 
leg was an inch shorter than the left leg and he said he wore 
shoes with lifts.  He said he did not take medication for his 
condition.  He seemed to suggest that his last VA examination 
was inadequate.

At the May 1997 Board hearing, a statement from the veteran's 
son was received, which is to the effect that the veteran had 
difficulty accomplishing the daily tasks of living.  It was 
noted that he suffered from pain in the hips, among other 
places.

In January 1998, the veteran underwent a VA compensation 
examination.  He reported that his right leg was shorter than 
the left leg, and he said he had been using a cane or 
Canadian crutches, intermittently, since 1972.  He said he 
had pain in the hips, knee, and about the midshaft of his 
right femur.  On examination, it was noted he had a definite 
gait disturbance, secondary to his leg length discrepancy.  
X-ray studies of the right femur revealed evidence of an old 
fracture in an advanced stage of healing involving the middle 
third of the shaft with a metallic wire fixation.  The 
assessments included status-post an open reduction and an 
internal fixation of a comminuted fracture of the proximal 
right femur with the initial placement of a rod and its 
subsequent removal, and with residual shortening of femoral 
length.   

II.  Legal Analysis

The veteran's claim for an increased rating for residuals of 
a fractured right femur is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Impairment of the femur involving a fracture of the shaft or 
anatomical neck with nonunion and loose motion (spiral or 
oblique fracture) is rated 80 percent disabling under 
Diagnostic Code 5255, whereas the same condition without 
loose motion, but with weight-bearing preserved with aid of a 
brace, is rated 60 percent disabling.  A 60 percent rating is 
also warranted for a fracture of the surgical neck of the 
femur with a false joint.  A malunion of the femur with a 
marked knee or hip disability is rated 30 percent disabling; 
a 20 percent rating is warranted for a moderate knee or hip 
disability; and a 10 percent rating is warranted for a slight 
knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

The shortening of the bones of the lower extremity is rated 
10 percent disabling when the shortening amounts to 1 1/4 to 2 
inches (3.2 centimeters to 5.1 centimeters).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  A note to Diagnostic Code 
5275 provides that a rating based on a shortening is not to 
be combined with other ratings for a fracture or a faulty 
union in the same lower extremity.  Id.

In the instant case, it is noted that the veteran fractured 
his right femur in an automobile accident which took place 
during active service, in June 1971.  He received surgical 
treatment for his injuries, including an open reduction and 
an internal fixation with an intramedullary nailing of the 
right femur.  In 1973, he had the intramedullary rod removed.  
Generally, medical records, dated from the 1970s through the 
1980s, consistently show that the veteran's right femur 
fracture had healed well, and the bony union was described as 
firm.  

In the 1990s, the veteran underwent a number of VA 
compensation examinations.  Specifically, when the veteran 
was examined by VA in June 1993 and February 1995, he 
reported pain and stiffness in the hips.  X-ray evaluations 
repeatedly noted that he had an old fracture of the right 
femur, which was in an advanced stage of healing.  Most 
recently, in January 1998, the veteran reported that his 
right femur was painful.  He also said that his right leg was 
shorter than his left leg and that he had intermittently used 
a cane or crutches.  X-ray studies of the right femur again 
revealed advanced healing.  The diagnoses included status-
post an open reduction and an internal fixation of a 
comminuted fracture of the proximal right femur with residual 
shortening of femoral length.

Applying the facts to the law in the instant case, it is 
noted that there is no medical evidence on file which shows 
that there is a nonunion of the right femur fracture (with or 
without loose motion) or which shows a fracture of the 
surgical neck of the right femur with a false joint.  As 
such, the veteran is not entitled to an increased rating of 
60 or 80 percent under Diagnostic Code 5255.  Rather, the 
evidence shows that the veteran's service-connected condition 
is certainly no more than 30 percent disabling as he 
developed a firm bony union following his right femur 
fracture, and the fracture site has consistently been 
described as well-healed.  Further, while medical evidence on 
file does reflect painful hip and knee motion, such 
symptomatology is already (or should be) contemplated by the 
ratings assigned for the veteran's service-connected 
residuals of fractures of the right and left hip and torn 
right medial meniscus.  The veteran is not entitled to 
consideration of hip and knee symptoms under both his 
service-connected residuals of a fractured right femur as 
well as his service-connected hip and knee disabilities.  38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, it is acknowledged that the veteran does have a 
shortened right femur; however, he is not entitled to a 
separate 10 percent evaluation for this shortening as he is 
already receiving a rating under Diagnostic Code 5255 based 
on his fracture.  38 C.F.R. § 4.71a, Diagnostic Code 5275.

In sum, the preponderance of the evidence is against an 
increase in a 30 percent rating for residuals of a fractured 
right femur; thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a fractured right femur 
is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


